The judgment of the court of appeals is affirmed consistent with the opinion of the court of appeals.
Roetzel & Andress, Robert E. Blackham, Timothy J. Webster and Jonathan A. Good, for appellant.
Betty D. Montgomery, Attorney General, and Daniel M. Hall, Assistant Attorney General, for appellee Industrial Commission.
Pheils & Wisniewski and Michael D. Portnoy, for appellee JoAnn Taylor.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., not participating.